 1
 2
 3
 4
 5
 6
 7
                                UNITED STATES DISTRICT COURT
 8
                                        DISTRICT OF NEVADA
 9
10
     KEITH ALLEN PATTON,                                     Case No.: 2:18-cv-01351-APG-NJK
11
             Plaintiff(s),                                   Order
12
     v.                                                      (Docket No. 22)
13
     CITIZEN BANK, N.A., et al.,
14
             Defendant(s).
15
16         Pending before the Court is Plaintiff's motion for expedited discovery and leave to issue a
17 subpoena duces tecum. Docket No. 22. Plaintiff’s motion is almost entirely blank except for an
18 introductory paragraph. Id. at 1-2. As a result, the Court is unable to discern exactly what Plaintiff
19 requests, or the reason for his request. Accordingly, Plaintiff’s motion at Docket No. 22 is
20 DENIED without prejudice.
21         IT IS SO ORDERED.
22         Dated: November 28, 2018
23                                                              _______________________________
                                                                NANCY J. KOPPE
24                                                              United States Magistrate Judge
25
26
27
28

                                                     1
